ARMSTRONG, J.,
concurring in part and dissenting in part.
The majority concludes that the Oregon Department of Transportation (ODOT) acted within its authority when it canceled petitioners’ permits for approach roads located at mile posts (MP) 9.79 and 9.81 on Highway 62.1 agree with its decision to uphold the cancellation of the permit at MP 9.79. I disagree, however, with its decision on the permit for the approach road at MP 9.81.
The majority upholds the cancellation of the MP 9.81 permit on the ground that paragraph 8 of the permit provides *406authority for the cancellation. The majority is wrong. Paragraph 8 provides:
“If in the event of reconstruction or widening of any highway, it becomes necessary to remove, alter or reconstruct the approach road constructed under the authority of this permit, the cost of such removal or replacement to a like width and condition will be borne by State” (Emphasis added.)
That paragraph addresses who is to bear the cost of physically removing or replacing the tangible components of an approach road that must be removed or replaced as a result of the reconstruction or widening of a highway. The paragraph does not explicitly or implicitly authorize ODOT to cancel a permit for an approach road. If ODOT had intended the permit to give it the authority to cancel the permit when necessary to widen a road or to promote public safety, it would have said so.
The reason that ODOT did not include a provision of that kind in the permit is because the statutes under which it operated when it issued the permit in 1965 did not give it the authority to cancel a permit. At that time, ORS 374.305 (1965) provided:
“No person, firm or corporation may place, build or construct on the right of way of any state highway or county road, any approach road, structure, pipeline, ditch, cable or wire, or any other facility, thing or appurtenance without first obtaining written permission from [ODOT1] with respect to state highways or the county court or board of county commissioners with respect to county roads.”
ORS 374.310 (1965) provided, in turn, as relevant:
“(1) [ODOT] with respect to state highways and the county court or board of county commissioners with respect to county roads shall adopt reasonable rules and regulations and may issue permits, not inconsistent with law, for the construction or placing of any approach road, structure, pipeline, ditch, cable or wire, or any other facility, thing or *407appurtenance upon rights of way; provided, however, that [ODOT] shall issue no permit for the construction of any approach road at a location where no rights of access exist between the highway and abutting real property.
“(2) Such rules and regulations and such permits may include, but need not be limited to, provisions for construction of culverts under approaches, requirements as to depth of fills over culverts and requirements for drainage facilities and curbs, islands and other facilities for traffic channelization as may be deemed necessary. Any such permit issued may contain such terms and conditions as in the judgment of the granting authority may be in the best interest of the public.”
The legislature amended those statutes in 1967. The amendments significantly altered ODOT’s authority to regulate approach roads and other structures placed on the right of way of state highways. Specifically, the amendments gave ODOT explicit authority to eliminate or alter a private road crossing, which is a type of approach road, when “public safety, public convenience and the general welfare require” it. ORS 374.305(2) (1967). It also gave ODOT explicit authority to adopt rules and to issue permits containing
“such provisions, terms and conditions as in the judgment of [ODOT] may be in the best interest of the public for the protection of the highway or road and the traveling public.” ORS 374.310(2) (1967).
Furthermore, the 1967 amendments also imposed the following restriction on the application of the amendments to approach roads and other structures that preexisted the amendments:
“Nothing in ORS 374.305 or 374.310 as such sections are amended by chapter 497, Oregon Laws 1967, shall be deemed to affect any approach road, structure, pipeline, ditch, cable or wire, or other facility, thing or appurtenance lawfully placed or constructed upon the rights of way of any state highway or county road prior to September 13,1967.” ORS 374.330(2)(a) (1967).
The 1967 amendments broadened ODOT’s authority to regulate approach roads and other structures but, as a result of ORS 374.330(2)(a), that broadened authority does *408not apply to approach roads and other structures that preexisted the 1967 amendments, such as the MP 9.81 approach road. However, if ODOT and the majority are right about ODOT’s authority to cancel the MP 9.81 permit to promote public safety, then the 1967 amendments to ORS 374.305, ORS 374.310, and ORS 374.330 were pointless. That is because the authority to cancel a permit for an approach must have preexisted the 1967 amendments, because the 1967 amendments are inapplicable to approach roads established before 1967. But if the authority to cancel approach road permits to promote public safety preexisted the 1967 amendments, then it was unnecessary to amend ORS 374.305 to give ODOT explicit authority to abolish one type of approach road, a private road crossing, to promote “public safety, public convenience and the general welfare.” And it also served no purpose to make that newly granted authority applicable only to approach roads built after the 1967 amendment because, if ODOT and the majority are right, ODOT already had the authority to cancel private road crossing permits for roads built before 1967.
I reject ODOT’s and the majority’s reasoning. The legislature has been consistently wary of giving ODOT and local governments authority to restrict the use of public roads in a way that affects what the legislature believes to be vested private rights of access to those roads. See, e.g., Douglas County v. Briggs, 286 Or 151, 593 P2d 1115 (1979); cf. ORS 374.330(1) (1957 amendments to ORS 374.305 and ORS 374.310 made applicable only to structures constructed after 1957). That is why the legislature chose to restrict its 1967 grant of broadened authority over approach roads and other structures to those structures built after 1967. That means that the authority granted by the 1967 amendments does not apply to the MP 9.81 approach road permit. Because it does not, I do not believe that ODOT has the authority to cancel the permit, which is why the permit does not purport to give ODOT that authority. I respectfully dissent, therefore, from the majority’s decision to uphold ODOT’s order that cancelled the permit.

 In 1965, the statutes gave the State Highway Commission authority to issue permits and to adopt rules governing the placement of structures in the rights of way of state highways. Current law gives ODOT that authority. I will refer to ODOT as the relevant agency in this opinion.